DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that applicant’s application is a national stage of PCT/US2016/045122 filed August 2, 2016. A copy of the WIPO publication of the PCT application has not been received.
Claim Status
Claims Filing Date
July 29, 2022
Amended
1, 5, 31, 32
Cancelled
9-22
Under Examination
1-8, 23-32


	The claim amendments are on pages 3-5 of applicant’s Remarks filed July 29, 2022.	
The claim amendment is supported by applicant’s specification at [0016] (Remarks pg. 9 para. 1).
Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 1 “comprising”. 
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to claim amendment:
Claim 32 lines 1-2 “intermetallic phase formed by a reaction of the MMC when infiltrated with binder material”. 
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 32 lines 2-3 “an intermetallic phase formed by a reaction of the MMC when infiltrated with the binder material”.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
	The applicant argues Fan and Keshavan are directed to polycrystalline diamond (PCD) cutters with no structural foam matrix that are formed by a different process than that claimed, such that Fan and Keshavan are non-analogous art (Remarks pg. 8 para. 3) and not combinable (Remarks pg. 8 para. 4). 
The examiner respectfully disagrees. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a)(I).
In the instant case, Fan is in the same field of endeavor as the claimed invention. Fan teaches drill bits manufactured by infiltrating a porous matrix for attachment (Fan [0006], [0008], [0011], [0012], [0038], [0039], [0043]-[0045]; Applicant’s Claim 1). In Fan a TSP (thermally stable product) is formed from PCD (polycrystalline diamond) with pores between the bonded diamond crystals (i.e. a structural foam matrix) (Fan [0008], [0039]). The TSP is bonded to a cutting element (i.e. substrate) by infiltration to increase operating life (Fan [0008], [0020], [0038]. Emphasis added.). Evidence to support applicant’s allegation that Fan attaches the PCD by brazing and that there is no structural foam matrix (Remarks pg. 8 para. 3) has not been presented. 
Alternatively, Keshavan is in the same field of endeavor as the claimed invention of drill bits with a drilling surface that includes a porous hard material (Keshavan [0002], [0018], [0007], [0011], [0036]; Applicant’s Claim 1). Keshavan is also reasonably pertinent to the problem faced by the inventor. Varying porosity in the polycrystalline diamond (PCD) (Keshavan [0007], [0011], [0036]) varies properties (Keshavan [0007]), which is the same reason applicant’s specification teaches for the cell size being different in different portions of the structural MMC (Applicant’s Specification [0073]). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II).
Butcher in view of one of Fan, Keshavan, and Adams
	The applicant argues Butcher recites that the particles forming the crown 12 may be held together by a polymer or epoxy resin and the structural integrity may not be maintained during infiltration, such that structural collapse may occur (Butcher [0009], [0028]-[0030]) (Remarks pg. 9 para. 5).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Butcher teaches the particles may be held together by a bonding agent such as polymer or epoxy ([0027], [0030]). In the alternative, Butcher teaches in the crown 12 the particles of metal may be partially sintered together depending on the energy level of the laser of the layered manufacturing apparatus used to form the layer-manufactured crown 12 ([0027]). Partially sintered metal particles (i.e. powder coalesced into a solid or porous mass by heating) read on a solid metal. Butcher also teaches infiltration of the crown 12 with infiltrant 18 to fill voids between particles ([0029]) (i.e. a cellular structure). Butcher further teaches the crown has structural integrity at room temperature (i.e. an inflexible material) and the crown may be supported during infiltration to prevent structural collapse, especially in cantilevered, thinned, or poorly support portions ([0030]). In the drill bit of Butcher (abstract, [0005], [0027]) the infiltrated crown 12 of partially sintered metal particles with voids (i.e. foam matrix material, [0027]) that has structural integrity at room temperature ([0030]) reads on a tool body comprising a foam matrix material comprising an inflexible material having a cellular structure of a solid metal.
	Butcher teaches support of the crown to prevent structural collapse during the infiltration (i.e. above room temperature) (Butcher [0030]). Similarly, applicant’s specification recites that the foam matrix material may melt, dissolve, diffuse, or react (i.e. structurally collapse) with the binder material during infiltration (applicant’s specification [0036]). Applicant’s specification also recites that the foam matrix material melting point is greater than or less than the melting point of the binder material (i.e. infiltrant) ([0028]). In the case of the foam matrix material having a melting point less than the melting point of the binder, then during infiltration the foam matrix material would be expected to melt, yet, in the final wellbore tool, form an inflexible material having a cellular structure of a solid metal. The process of Butcher is substantially similar to that which makes applicant’s invention such that it appears the foam matrix material in the tool body of Butcher is substantially similar to that claimed, including being an inflexible material in the wellbore tool.
Gegel in view of Choe and one of Fan, Keshavan, and Adams
	The applicant argues it is not clear how this reference teaches a tool body comprising a foam matrix material, a shank, and a binder material infiltrated through the cellular structure of the foam matrix material to form a structural MMC that binds the foam matrix material with the shank (Remarks pg. 14 para. 3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, the rejection is Gegel in view of Choe and one of Fan, Keshavan, and Adams.  Gegel teaches a preform with interconnecting porosity (Gegel 2:32, 41-43) that is infiltrated (Gegel 3:4-12) and is useful in abrasion and impact duty applications where penetration, wear resistance, and more fracture strength are required (Gegel 8:5-13) such as earthworking equipment (Gegel 2:49-50, 4:17-24). Choe teaches a particle-matrix composite bit body for engaging subterranean earth formation (Choe [0006]) secured to a steel shank (Choe [0022]), where in Fig. 2 an earth-boring rotary drill bit 10 has a bit body 12 that is a particle-matrix composite material 116 and the bit body 12 is secured to a shank 20 (Choe [0022]) (the claimed structure of the tool body). The metal matrix composite of Gegel replaces the particle-matrix composite material 116 of Choe to make a wellbore tool because a bit body for engaging subterranean earth (Choe [0006], [0026]), where Gegel forms the particle-matrix composite using a cast-in-place process (Gegel 2:24-28, 32, 41-43). For clarity, Fig. 2 in Choe is presented below with annotations to illustrate the pending rejection.

    PNG
    media_image1.png
    762
    879
    media_image1.png
    Greyscale

	Further the pending claims are directed to a “wellbore tool” (i.e. product). Patentability is based on the product itself. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). In the instant case, using the particle-matrix composite of Gegel (Gegel 2:32, 41-43, 49-50, 3:4-12, 4:17-24, 8:5-13) in the wellbore tool of Choe ([0006], [0022], Fig. 2) renders the claimed wellbore tool obvious. 
Claim Interpretation
	Claim 1 lines 2-4 “a foam matrix material…having a cellular structure of a solid metal, a solid ceramic, or a combination thereof” will be given the broadest reasonable interpretation of requiring a cellular structure, where the physical structure that makes up the cells is a solid metal, a solid ceramic, or a combination thereof.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 23, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), and Adams (US 6,884,522).
Regarding claim 1, Butcher discloses a blank positioned within a crown, the blank having a machinable portion for threading and attaching a bit shank that is suitable to drill bits ([0027]) for subterranean drilling (abstract, [0005]) (i.e. wellbore tool, where a wellbore is a hole drilled to access natural resources below the surface of the earth, and subterranean drilling occurs under the earth’s surface).
Butcher discloses a bit body that is a porous and permeable metal mass akin to an open-cell foam, which can be imbibed with suitable hardenable infiltrants, either metallic, non-metallic or a combination thereof  (i.e. tool body comprising a foam matrix material having a cellular structure, the foam matrix material selected from the group consisting of a metallic foam, a ceramic foam, and any combination thereof) ([0009], [0027]). In Butcher the particles of metal forming the crown 12 (i.e. foam matrix material) may be partially sintered together (i.e. a solid metal), depending on the energy level of the laser of the layered-manufacturing apparatus ([0027]), the infiltrant fills voids between particles of the crown 12 (i.e. a cellular structure) ([0029]), and the crown 12 has structural integrity at room temperature (i.e. an inflexible material) ([0030]). Further, in the drill bit of Butcher (abstract, [0005], [0027]) the infiltrated crown 12 of partially sintered metal particles with voids (i.e. foam matrix material, [0027]) that has structural integrity at room temperature ([0030]) reads on a tool body comprising a foam matrix material comprising an inflexible material having a cellular structure of a solid metal.
Butcher further discloses a blank positioned within a crown comprised of a two-part matrix composed of metal particulates bonded together, the blank having a machinable portion for threading and attaching a bit shank, and in order to attach the crown to the blank and to strengthen the bit, the bit is imbibed with a hardened infiltrant (i.e. a shank; and a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool) ([0027], [0028]).
Butcher teaches a drill bit 10 with a crown 12 that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1) (i.e. the foam matrix material remains after infiltration).
Claim 1 line 5-7 “the foam matrix material…imparts strengthening, stiffening, and/or erosion resistance” has been considered and determined to recite a property of the claimed wellbore tool. The structure of the prior art (i.e. bit body Butcher [0009], [0027], [0028]) is substantially similar to that claimed. It appears the properties of the prior art are substantially similar to the properties claimed, including the foam matrix material imparting strengthening, stiffening, and/or erosion resistance.
Butcher is silent to the metal particulates bonded together (i.e. foam matrix material) comprising a cell size that is different in the different portions.
Fan teaches a cutting element with attached ultra hard material (i.e. foam matrix) ([0002], [0020]) that is infiltrated ([0008], [0038]) where the ultra hard material has pores (i.e. voids or interstitial spaces) between bonded crystals ([0006]), a first portion is proximate the substrate, a second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. a cell size that is different in different portions of the structural MMC) ([0039]), and the greater porosity enables more full infiltration ([0008], [0038])
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the foam matrix because the infiltrant moves more easily into larger pores (Fan [0038]).
Alternatively, Keshavan teaches cutting layers of cutting elements used in earth boring bits (i.e. drill bits) made of an ultra hard material layer (i.e. foam matrix material) ([0002], [0003]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the structural MMC) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to vary the porosity (i.e. pore size) of the bonded metal particulates because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Alternatively, Adams teaches a metal matrix composite having at least two regions that differ in composition (1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (1:52-64) where the first and second regions have different volume percentages of particulates (3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage for the same amount of area has smaller pores and a lower volume percentage for the same amount of area has larger pores.
It would have been obvious to one of ordinary skill in the art in the drill bit of Butcher to include at least two regions with different volume percentages of particulates (i.e. different pore sizes) because it forms an integral component with different properties in different areas (Adams 2:23-33).
Regarding claim 2, Butcher discloses an open-cell foam structure for the bit body ([0009]).
Regarding claim 3, Butcher discloses that the crown is made up of particles of metal partially sintered together ([0009], [0027]).
Regarding claim 4, the Examiner notes that the limitation of claim 1 as recited presents alternative acceptable foam matrix materials, as such, claim 4 is not required to be met since the foam matrix materials of claim 1 are in the alternative.
Regarding claim 5, Butcher teaches manufacturing the crown 46 (i.e. foam matrix material) from a combination of metallic powder and tungsten carbide then infiltrating the crown (i.e. reinforcement particles embedded within the foam matrix material prior to infiltration of the binder material through the cellular structure of the foam matrix material) ([0033]).
Regarding claim 6, Butcher discloses the infiltrant is typically copper or copper-based with tin and/or nickel ([0009, 0028]).
Regarding claim 7, Butcher discloses a blank positioned within the crown, the blank having a machinable portion for threading and attaching a bit shank (i.e. a drill bit) ([0027], Fig. 1).
Regarding claim 8, Butcher discloses that the bit body (i.e. a bit body of a drill bit) is infiltrated with a strengthening material can be a rotary bit for subterranean drilling (Abstract, [0009]).
Regarding claim 23, Butcher in view of Fan teaches a bit body made of metal particulates bonded together (Butcher [0027], Fig. 1) where the ultra hard material (i.e. foam matrix) (Fan [0002], [0003], [0020]) has pores (Fan [0006]) with a first portion proximate the substrate and a second portion proximate the working surface, the first portion has a greater porosity than the second portion (Fan [0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. the cell size of the foam matrix material decreases from the shank to an apex of the bit body) (Fan [0039]), and the greater porosity enables more full infiltration (Fan [0008], [0038]). 
Alternatively, Butcher in view of Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) made of an ultra hard material (i.e. foam matrix material) (Keshavan [0002], [0003]; Butcher [0009], [0027], [0028], Fig. 1) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body, where the first layer has the smallest porosity and smallest grains (i.e. pores), the second layer has the middle porosity and middle size grains (i.e. pores), and the third layer has the largest porosity and largest grains (i.e. pores)) (Keshavan [0036]). 
When the layers with different porosities in Keshavan have a property determined by porosity that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007], [0011], [0036]), then the cell size decreases from a shank to an apex.
Alternatively, Butcher in view of Adams teaches a bit body of a metal matrix composite (Butcher [0027], Fig. 1; Adams 1:7-10) having at least two regions that differ in composition (Adams 1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (Adams 1:52-64) where the first and second regions have different volume percentages of particulates (Adams 3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage for the same amount of area has smaller pores and a lower volume percentage for the same amount of area has larger pores.
It would have been obvious to one of ordinary skill in the art in Butcher in view of Adams to stack the first and second regions of the porous material preform such that the region with a higher volume percentage of particles (i.e. more foam matrix material, decreased pores) is closer to the cutting surface (i.e. apex) because the porous material preform is made of the hard material (Butcher [0028], [0033], where a powder matrix of tungsten carbide is harder than a copper based infiltrant), which is more wear resistant than the infiltrant, such that it is advantageously is concentrated at the apex (i.e. the surface that experiences mores wear).
Regarding claim 27, Butcher in view of Fan teaches a bit body (Butcher [0027], Fig. 1) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Butcher in view of Keshavan teaches a bit body (Butcher [0027], Fig. 1) with a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. extending across the structural MMC) (Keshavan [0007]) with a first layer, a second layer, and a third layer (i.e. a plurality of layers) (Keshavan [0011]).
Alternatively, Butcher in view of Adams teaches a bit body (Butcher [0027], Fig. 1) with at least a first and a second region with different volume fractions of porous matrix material (Adams 1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Adams Fig. 1). 
Regarding claim 28, Butcher in view of Fan teaches a bit body (Butcher [0027], Fig. 1) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Butcher in view of Keshavan teaches a bit body (Butcher [0027], Fig. 1) with a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. layers extending across the bit body) ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
Alternatively, Butcher in view of Adams teaches a bit body (Butcher [0027], Fig. 1) with at least a first and a second region with different volume fractions of porous matrix material (1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Fig. 1). Different volume percentages of particulates result in different cell sizes where a higher volume percentage has smaller pores and a lower volume percentage and larger pores.
Regarding claim 31, Butcher teaches mixing tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrating the bit ([0027]-[0029]). In order for metallic infiltrant with the mixed in tungsten carbide or other suitable powder to flow through the metal particulates bonded together ([0027]-[0029]) the foam matrix material necessarily has to comprise a cell size with sufficient interstitial spacing for the reinforcement particles to flow through.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of Fan (US 2010/0320006) as applied to claim 23 above.
Regarding claim 24, Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0003], [0045]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Keshavan (US 2006/0191723) or Adams (US 6,884,522) as applied to claim 23 above, and further in view of Fan (US 2010/0320006).
Regarding claim 24, Keshavan or Adams is silent to the cellular structure progressively decreasing.
Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0003], [0045]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to decrease the porosity through a gradient because it is an art recognized equivalent to a step-wise interface (Fan [0045]) and it prevents failures due to abrupt changes. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Keshavan (US 2006/0191723), Fan (US 2010/0320006), and Adams (US 6,884,522) as applied to claim 23 above, and further in view of Patel (US 2011/0174548).
Regarding claims 25 and 26, Butcher in view of one of Keshavan, Fan, and Adams teaches a bit body with a blank 14 (Butcher [0027], Fig. 1) where the cell size of foam matrix material decreases from the shank to an apex of the it body (i.e. a largest cell size of the foam matrix material is adjacent a metal blank extending into the bit body, claim 26) (see the above claim 23 rejection).
Butcher in view of one of Keshavan, Fan, and Adams is silent to the presence of a nozzle opening or pocket in the bit body.
Patel teaches a drill bit ([0002]) with nozzles 18 that are proximate the exterior surface 16 (i.e. working surface or apex) of the bit body 11 ([0037], [0038], Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the drill bit of Butcher to include nozzles proximate to the exterior surface because they pump out drilling fluid (Patel [0005], [0038]) to control the hydraulics of the drill bit during drilling (Patel [0037]).
Therefore, Butcher in view of one of Keshavan, Fan, and Adams and Patel teaches nozzles proximate the exterior surface (i.e. working surface or apex) (Patel [005], [0038]) and a second portion proximate the exterior surface (i.e. working surface or apex) with less porosity due to decreased (i.e. smaller) cell size (Keshavan [0007], [0011], [0036]; Fan [0011], [0039], [0043]-[0045]; Adams 1:7-10, 52-64, 3:1-7, 23-47). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 29, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]).
Either one of Fan or Keshavan is silent to the cellular structure of the foam matrix material being a different material than the cellular structure of the foam matrix material.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 ([0053], Fig. 3) with two cemented carbides (i.e. cellular structure) having different compositions ([0081, [0082]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the foam matrix material of Butcher in view of either one of Fan or Keshavan to have a different compositions because it provides a hybrid composite having desired properties for each region of an earth-boring bit (Mirchandani [0081]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of Adams (US 6,884,522) as applied to claim 8 above.
Regarding claim 29, Butcher in view of Adams teaches a bit body with a metal matrix (Butcher [0009], [0027], [0028], Fig. 1) where the preform of the metal matrix includes a first preform and a second preform with the second preform different from the first preform in composition (Adams 1:51-67, 2:1-3) to form a single, integral composite component with different properties in different areas (Adams 2:23-34).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 30, Butcher teaches a drill bit 10 includes a layered manufactured bit crown 12 and a blank 14 (i.e. bit body) ([0027], Fig. 1), but is silent to the bit body comprising a hard composite that is not a structural MMC.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 made of a composite of a discontinuous hard phase and a continuous binder (i.e. a hard composite that is not a structural MMC) ([0053], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the blank (i.e. bit body) of Butcher to be made of a composite of a discontinuous hard phase and a continuous binder because it is a conventional material used to make an earth-boring bit body (Patel [0053], [0057]) indicating it performs the desired function and has the necessary properties. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher (US 2002/0096306) in view of one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 1 above, and further in view of Apte (US 5,902,429).
Regarding claim 32, Butcher is silent to the presence of an intermetallic phase.
Apte teaches an intermetallic/ceramic/metal composite (1:6-15) manufactured by reactively infiltrating a ceramic preform with molten metal under predetermined reaction conditions to form a desired intermetallic phase (7:20-24, 10:32-64, 13:29-45).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to for an intermetallic/ceramic/metal composite because it allows for formation of a near net shape intermetallic/ceramic/metal composite with a complex shape (Apte 3:22-40) that has improved properties (Apte 7:30-36).
Claims 1-8, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522). 
Regarding claim 1, Gegel discloses a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof (i.e. a foam matrix material having a cellular structure, the foam matrix material comprising an inflexible material having a cellular structure of a solid metal, a solid ceramic, or a combination thereof) (2:32, 41-43). 
Gegel further discloses that at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base (i.e. a structural element of a tool) (2:44-48).
Gegel discloses that an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal (i.e. a binder material infiltrated a binder material infiltrated through the cellular structure of the foam matrix material to bind the foam matrix material and the structural element of the tool) (2:49-50, 4:17-24).
Gegel teaches forming an infiltrated preform (i.e. the foam matrix material comprises a structural element that remains after infiltration) by infiltrating molten charge into the interconnecting porosity of the preform (i.e. foam matrix material) (3:4-12) that is useful in abrasion and impact duty applications where penetration and wear resistance are required and more fracture strength is required (i.e. the foam matrix material imparts strengthening, stiffening, and/or erosion resistance to the resultant structural MMC) (8:5-13). Further, the MMC of the prior art (i.e. Gegel 2:32, 41-50, 3:4-12, 4:17-24) is substantially similar to that claimed. It appears that the properties of the prior art MMC are substantially similar to those claimed, including the foam matrix material imparting strengthening, stiffening, and/or erosion resistance to the resultant structural MMC.
Gegel teaches a metal matrix composite, made of a preform with interconnecting porosity, the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels, that is made of either ceramic, cermets, metals, refractories, or mixtures thereof (2:32, 41-43) with at least a portion of the exterior surface adapted for mating with the exterior surface of a metallic base (2:44-48) and an infiltration metal for forming a molten infiltration charge is selected, and that this charge is then pressure cast into the preform to form an infiltrated preform, and the infiltration charge causes fusion-bonding with the base metal (2:49-50, 4:17-24).
Gegel teaches use in earthworking equipment (1:14-26), but is silent to the metal matrix composite being a wellbore tool.
Choe discloses an earth-boring rotary drill bit having a particle-matrix composite bit body for engaging subterranean earth formation ([0006]) secured to a steel shank ([0022]) (i.e. a wellbore tool).
It would have been obvious to one of ordinary skill in the art for the metal matrix composite of Gegel to make a wellbore tool because a bit body for engaging subterranean earth includes a particle-matrix composite (Choe [0006], [0026]), where the metal matrix composite of Gegel is a particle-matrix composite (Gegel 2:32, 41-43) and the process forms articles having cast-in-place metal matrix composites (Gegel 2:24-28).
Gegel is silent to the metal particulates bonded together (i.e. foam matrix material) being in different portions of the structural MMC and comprising a cell size that is different in the different portions.
Fan teaches a cutting element with an attached ultra hard material ([0002], [0020]) that is infiltrated with a greater porosity to enable more full infiltration during re-bonding ([0008], [0038]) where the first portion is proximate the substrate, the second portion is proximate the working surface, the first portion has a greater porosity than the second portion ([0011], [0039], [0043]-[0045]), and the greater porosity is a result of increase pore size (i.e. a cell size that is different in different portions of the structural MMC) ([0039]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the metal matrix composite of Gegel to vary the pore size of the metal particulates bonded together with a first portion proximate the substrate (i.e. blank 14) having a greater porosity as a result of increased pore size relative to the second portion proximate the working surface because it leads to better infiltration of the TSP because the infiltrant moves more easily into TSP with a larger pore size (Fan [0038]).
Alternatively, Keshavan teaches cutting layers of cutting elements used in earth boring bits (i.e. drill bits) made of a ultra hard material (i.e. foam matrix material) ([0002], [0003]) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the structural MMC) ([0036]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Gegel  to vary the porosity (i.e. pore size) because it varies resultant properties axially and/or radially through the thickness (Keshavan [0007]).
Alternatively, Adams teaches a metal matrix composite having at least two regions that differ in composition (1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (1:52-64) where the first and second regions have different volume percentages of particulates (3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage has smaller pores and a lower volume percentage has larger pores.
It would have been obvious to one of ordinary skill in the art in the drill bit of Gegel to include at least two regions with different volume percentages of particulates (i.e. different pore sizes) because it forms an integral component with different properties in the different areas (Adams 2:23-33).
Regarding claim 2, Gegel discloses that the preform has a porous structure and the pores are connected to one another to form interconnecting porous channels (i.e. wherein the cellular structure of the foam matrix material is an open-cell foam structure or a closed-cell foam structure) (5:18-20).
Regarding claim 3, the Examiner notes that the limitation of claim 1 as recited uses the phrase “a group consisting of …” and due to the Examiner’s interpretation of claim 1 presenting alternative foam matrix material, claim 3 is not required to be met since the foam matrix materials of claim 1 are in the alternative.
Regarding claim 4, Gegel discloses that the preform may also be made from ceramic materials selected from yttrium oxide, boron nitride, zirconium carbide (i.e. wherein the foam matrix material comprises the ceramic foam composed of a ceramic material selected from the group consisting of an oxide ceramic, a boride ceramic, a nitride ceramic, a silicate ceramic, a carbide ceramic, diamond, and any combination thereof) (6:4-6).
Regarding claim 5, Gegel discloses that the preform can also be configured as a mixture of particulates, tubules, platelets, pellets, spheres, fibers and whiskers (5:51-53), but is silent to the structural MMC further comprises reinforcement particulates. 
Choe discloses a method that provides a plurality of hard particles as a particle precursor of a bit body configured for infiltration by a molten matrix material ([0006]). Choe teaches that the hard particles may be dispersed throughout the matrix material, and that combinations of different hard particles may be used to tailor the physical properties ([0025]). One having ordinary skill in the art would be motivated to maximize the longevity of the tool by increasing the crack resistance. 
Therefore, it would have been obvious to one having ordinary skill in the art to use hard particles/combinations of different hard particles dispersed throughout the matrix material as taught by Choe in combination with the metal matrix composite as disclosed by Gegel in order to tailor the properties of the metal-matrix composite because by utilizing hard particles throughout the matrix material, in combination with the ceramic preform, one having ordinary skill in the art would be able to maximize the longevity of the tool. 
Regarding claim 6, Choe discloses that a binder material can be made of a combination of zinc, manganese and the balance copper (i.e. the binder material is at least partially selected from the group consisting of copper, nickel, manganese, zinc, and any combination thereof) ([0024]).
Regarding claim 7, Choe discloses an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material that is secured to a steel shank (i.e. the tool body comprises a drill bit) ([0022]). 
Regarding claim 8, Choe discloses an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (i.e. the tool body comprises a bit body of the drill bit) ([0022], [0023]).
Regarding claim 23, Gegel in view of Choe and Fan teaches a bit body made of metal particulates bonded together (Gegel 2:32, 41-43; Choe [0022], [0023]) where the ultra hard material (i.e. foam matrix) (Fan [0002], [0003], [0020]) has pores (Fan [0006]) with a first portion proximate the substrate and a second portion proximate the working surface, the first portion has a greater porosity than the second portion (Fan [0011], [0039], [0043]-[0045]), the greater porosity is a result of increased pore size (i.e. the cell size of the foam matrix material decreases from the shank to an apex of the bit body) (Fan [0039]), and the greater porosity enables more full infiltration (Fan [0008], [0038]). 
Alternatively, Gegel in view of Choe and Keshavan teaches cutting layers (i.e. bit body) of cutting elements used in earth boring bits (i.e. drill bits) (Gegel 2:32, 41-43; Choe [0022], [0023]) made of an ultra hard material (i.e. foam matrix material) (Keshavan [0002], [0003]; Butcher [0009], [0027], [0028], Fig. 1) that has a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body, where the first layer has the smallest porosity and smallest grains (i.e. pores), the second layer has the middle porosity and middle size grains (i.e. pores), and the third layer has the largest porosity and largest grains (i.e. pores)) (Keshavan [0036]). 
When the layers with different porosities in Keshavan have a property determined by porosity that varies through the layer transversally across the layer, in a radial direction, or axially and radially (Keshavan [0007], [0011], [0036]), then the cell size decreases from a shank to an apex.
Alternatively, Gegel in view of Choe and Adams teaches a bit body of a metal matrix composite (Gegel 2:32, 41-43; Choe [0022], [0023]; Adams 1:7-10) having at least two regions that differ in composition (Adams 1:7-10) made of a perform of first region of a porous material and a second region of a porous material, where the preform is infiltrated with liquid metal (Adams 1:52-64) where the first and second regions have different volume percentages of particulates (Adams 3:1-7, 23-47). Different volume percentages of particulates result in different cell sizes where a higher volume percentage for the same amount of area has smaller pores and a lower volume percentage for the same amount of area has larger pores.
It would have been obvious to one of ordinary skill in the art in Gegel in view of Choe and Adams to stack the first and second regions of the porous material preform such that the region with a higher volume percentage of particles (i.e. more foam matrix material, decreased pores) is closer to the cutting surface (i.e. apex) because the porous material preform is made of the hard material (Gegel 2: 40-48, 3:48-52, where a ceramic, cermet, or refractory preform is a harder material than the metal infiltrant), which is more wear resistant than the infiltrant, such that it advantageously is concentrated at the apex (i.e. the surface that experiences mores wear).
Regarding claim 27, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property that varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. extending across the structural MMC) ([0007]) with a first layer, a second layer, and a third layer (i.e. a plurality of layers) ([0011]).
Alternatively, Adams teaches at least a first and a second region with different volume fractions of porous matrix material (Adams 1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Adams Fig. 1). 
Regarding claim 28, Fan teaches a first portion that has a greater porosity than a second portion ([0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity ([0045]).
Alternatively, Keshavan teaches a property varies through the layer transversally across the layer, in a radial direction, or axially and radially (i.e. layers extending across the bit body) ([0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% ([0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity such that the cell size is different in different portions of the bit body) ([0036]). 
Alternatively, Adams teaches at least a first and a second region with different volume fractions of porous matrix material (1:51-67, 2:1-3, 3:1-7, 24-47) where the first region and second region are stacked as layers (Fig. 1). Different volume percentages of particulates result in different cell sizes where a higher volume percentage has smaller pores and a lower volume percentage and larger pores.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and Fan (US 2010/0320006) as applied to claim 23 above.
Regarding claim 24, Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0045]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Keshavan (US 2006/0191723) or Adams (US 6,884,522) as applied to claim 23 above, and further in view of Fan (US 2010/0320006).
Regarding claim 24, Keshavan or Adams is silent to the cellular structure progressively decreasing.
Fan teaches the porosity may decrease as a gradient through the ultra hard material, such as the TSP (i.e. foam matrix) body ([0002], [0045]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to decrease the porosity through a gradient because it is an art recognized equivalent to a step-wise interface (Fan [0045]) and it prevents failures due to abrupt changes. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Keshavan (US 2006/0191723), Fan (US 2010/0320006), and Adams (US 6,884,522) as applied to claim 23 above, and further in view of Patel (US 2011/0174548).
Regarding claims 25 and 26, Gegel in view of Choe and one of Keshavan, Fan, and Adams teaches a bit body with a shank (i.e. blank) (Choe [0022]) where the cell size of foam matrix material decreases from the shank to an apex of the it body (i.e. a largest cell size of the foam matrix material is adjacent a metal blank extending into the bit body, claim 26) (see the above claim 23 rejection).
Gegel in view of Choe and one of Keshavan, Fan, and Adams is silent to the presence of a nozzle opening or pocket in the bit body.
Patel teaches a drill bit ([0002]) with nozzles 18 that are proximate the exterior surface 16 (i.e. working surface or apex) of the bit body 11 ([0037], [0038], Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the drill bit of Gegel in view of Choe to include nozzles proximate to the exterior surface because they pump out drilling fluid (Patel [0005], [0038]) to control the hydraulics of the drill bit during drilling (Patel [0037]).
Therefore, Gegel in view of Choe and one of Keshavan, Fan, and Adams and Patel teaches nozzles proximate the exterior surface (i.e. working surface or apex) (Patel [005], [0038]) and a second portion proximate the exterior surface (i.e. working surface or apex) with less porosity due to decreased (i.e. smaller) cell size (Keshavan [0007], [0011], [0036]; Fan [0011], [0039], [0043]-[0045]; Adams 1:7-10, 52-64, 3:1-7, 23-47). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586)and either one of Fan (US 2010/0320006) or Keshavan (US 2006/0191723) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 29, Gegel in view of Choe and Fan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with a first portion that has a greater porosity than a second portion (Fan [0011], [0039], [0043]-[0045]) and may include two, three, or more portions (i.e. a plurality of layers extending across the structural MMC) with different porosities with each portion further from the substrate having a lower porosity (Fan [0045]).
Alternatively, Gegel in view of Choe and Keshavan teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]) with an attached cutting layer (Keshavan [0002]) that has a property that varies through the layer transversally across the layer or axially and radially (Keshavan [0007]) with a first layer with a porosity of about 1 to 7%, a second layer with a porosity of about 7 to 11%, and a third layer with a porosity of greater than about 11% (Keshavan [0011]) accomplished by using various particle size distributions where 3 um grains have a volume of 20 to 85% and 1 um grains have a volume of 20 to 95% (i.e. larger grains have more porosity) (Keshavan [0036]).
Either one of Fan or Keshavan is silent to the cellular structure of the foam matrix material being a different material than the cellular structure of the foam matrix material.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 ([0053], Fig. 3) with two cemented carbides (i.e. cellular structure) having different compositions ([0081, [0082]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the foam matrix material of Gegel in view of Choe and either one of Fan or Keshavan to have a different compositions because it provides a hybrid composite having desired properties for each region of an earth-boring bit (Mirchandani [0081]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586)and Adams (US 6,884,522).
Regarding claim 29, Adams teaches the preform of the metal matrix includes a first preform and a second preform with the second preform different from the first preform in composition (Adams 1:51-67, 2:1-3) to form a single, integral composite component with different properties in different areas (Adams 2:23-34).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 8 above, and further in view of Mirchandani (US 2010/0044115).
Regarding claim 30, Gegel in view of Choe teaches a metal matrix composite, made of a porous preform (Gegel 2:32, 41-43) and an infiltration metal (Gegel 2:49-50, 4:17-24) of an earth-boring rotary drill bit having a bit body that includes a particle-matrix composite material, the bit body includes a crown that is made of a particle-matrix material (Choe [0022], [0023]), but is silent to the bit body comprising a hard composite that is not a structural MMC.
Mirchandani teaches an earth-boring (i.e. drill) bit ([0002]) with bit body 30 including shank 34 made of a composite of a discontinuous hard phase and a continuous binder (i.e. a hard composite that is not a structural MMC) ([0053], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the blank (i.e. bit body) of Gegel in view of Choe to be made of a composite of a discontinuous hard phase and a continuous binder because it is a conventional material used to make an earth-boring bit body (Patel [0053], [0057]) indicating it performs the desired function and has the necessary properties. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 5 above, and further in view of Butcher (US 2002/0096306).
Regarding claim 31, Gegel in view of Choe teach hard particles (i.e. reinforcement particulates) dispersed throughout the matrix material (Choe [0025]), but is silent to the foam matrix comprising a cell size with sufficient interstitial spacing for the reinforcement material particles to flow therethrough.
Butcher teaches a drill bit 10 with a crown 12 (i.e. bit body) that is a two-part matrix of metal particulates bonded together (i.e. foam matrix material) ([0027], Fig. 1) and copper infiltrant that physically attaches the crown 12 to the blank 14 and strengthens the bit 10 ([0028], Fig. 1) where it is known in the art to mix tungsten carbide or other suitable powder having desired physical characteristics for a matrix (i.e. reinforcement particulates) with metallic infiltrant ([0010]) then infiltrate the bit ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the hard particles to be mixed with the infiltrant because it uniformly disperses the hard particles having desired physical characteristics throughout the matrix (Butcher [0010]). In order for metallic infiltrant with the mixed in tungsten carbide or other suitable powder to flow through the metal particulates bonded together (Butcher [0027]-[0029]) the foam matrix material necessarily has to comprise a cell size with sufficient interstitial spacing for the reinforcement particles to flow through.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gegel (US 5,664,616) in view of Choe (US 2011/0107586) and one of Fan (US 2010/0320006), Keshavan (US 2006/0191723), or Adams (US 6,884,522) as applied to claim 1 above, and further in view of Apte (US 5,902,429).
Regarding claim 32, Butcher is silent to the presence of an intermetallic phase.
Apte teaches an intermetallic/ceramic/metal composite (1:6-15) manufactured by reactively infiltrating a ceramic preform with molten metal under predetermined reaction conditions to form a desired intermetallic phase (7:20-24, 10:32-64, 13:29-45).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the drill bit of Butcher to for an intermetallic/ceramic/metal composite because it allows for formation of a near net shape intermetallic/ceramic/metal composite with a complex shape (Apte 3:22-40) that has improved properties (Apte 7:30-36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735